DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/6/20 and 1/24/20 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “A viscous adhesive for a lithium-ion battery”.  Claim 8 recites “A method of producing an electrode for a lithium- ion battery.  Thus all other recitations referring back to the claimed lithium-ion battery or the claimed electrode should recite “the lithium-ion battery” or “the electrode” to provide proper antecedent basis in the 
	Claim 1 recites “a storage shear modulus and a loss shear modulus of 2.0x103 to 5.0x107 Pa as measured in a frequency range”, which is indefinite.  It is unclear if the claimed measured value is a storage shear modulus or a loss shear modulus.  See also claim 8, lines 11-12.
	In claim 1 the terms “the proportion” in line 7, “the total monomer weight” and “the proportion” in line 9 lack proper antecedent basis in the claims.  See also claim 8, lines 14-16, that recites improper antecedent basis for the same claimed terms.
	Claim 2 recites “the total content of these monomers”, which lacks proper antecedent basis.  Furthermore, it is unclear what constitutes “these” monomers”.  In addition, “the total constituent monomer weight” lacks proper antecedent basis.  See also claim 9, lines 4-5.  
	Claim 5 recites “an unbound product”, which is indefinite.  It is unclear how an “unbound product” is between a viscous “adhesive” and a coated electrode active material.  See also claim 8, lines 3-4.
Claim 6 recites the limitation "the weight ratio" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  See also claim 12, line 3.
Claim 8 recites the limitation "a viscous adhesive" in 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, US 2015/0132643 A1.
Sasaki teaches [0104] a binder composition for a positive electrode, which is used for the lithium ion secondary battery.  The binder includes a particulate polymer B containing an ethylenically unsaturated carboxylic acid monomer unit, and preferably includes the particulate polymer B and a dispersion medium, or the particulate polymer B, a fluorine-based polymer, and a medium. As the ethylenically unsaturated carboxylic acid monomer constituting an ethylenically unsaturated carboxylic acid monomer unit, the above-described ethylenically unsaturated carboxylic acid monomers, which can be used for the binder composition for a negative electrode, can be exemplified. Among these, acrylic acid, methacrylic acid, and itaconic acid are preferable and acrylic acid and methacrylic acid are more preferable. [0105] It is preferable that the particulate polymer B further contain a (meth)acrylic acid ester monomer unit. Examples of a monomer providing a (meth) acrylic acid ester monomer unit include a (meth)acrylic acid alkyl ester monomer and a (meth)acrylic acid ester monomer having a functional group at the side chain. Among these, a (meth)acrylic acid alkyl ester monomer is preferable.  [0106] The containing ratio of the (meth)acrylic acid ester monomer in the particulate polymer B is 50 to 80% by weight, preferably 55 to 75% by weight, and more preferably 60 to 70% by weight, with respect to 100% by weight of the total monomer units contained in the particulate polymer B.

[0011] The positive electrode includes a positive electrode active material layer formed from a slurry composition for a positive electrode which includes a binder composition for a positive electrode including a particulate polymer B containing an ethylenically unsaturated carboxylic acid monomer unit, and a positive electrode active material, a swelling degree of the binder composition for a positive electrode with respect to the electrolytic solution obtained by dissolving an electrolyte in a solvent having a solubility parameter of 8 to 13 (cal/cm3)1/2 is 1 to 5 times, and a repeating tensile strength of the binder composition for a positive electrode swollen by the electrolytic solution is 0.2 to 5 Kg/cm2 at a low extension modulus of 15%.  [0109] The glass transition temperature of the particulate polymer B is preferably -40 to +50°C.
Sasaki does not explicitly state the tensile strength is equivalent to a shear modulus.  However, one of skill would have known that tensile strength and shear modulus are measuring the structural integrity of the binder/adhesive.  The tensile strength of 0.2 to 5 Kg/cm2 disclosed by Sasaki is equivalent to a pressure of 1.96X104 to 4.90X105 Pa, as recited by at least claim 1.  
[0107] In addition to the ethylenically unsaturated carboxylic acid monomer unit and the (meth)acrylic acid ester monomer unit described by Sasaki, the particulate polymer B may contain another monomer unit which is copolymerizable therewith. Another monomer unit which is copolymerizable therewith indicates a structural unit obtained by polymerization of another monomer which is copolymerizable therewith. Examples of such another monomer unit include a vinyl cyanide-based monomer unit, 
[0104]  As the ethylenically unsaturated carboxylic acid monomer constituting an ethylenically unsaturated carboxylic acid monomer unit, the above-described ethylenically unsaturated carboxylic acid monomers, which can be used for the binder composition for a negative electrode, can be exemplified. Among these, acrylic acid, methacrylic acid, and itaconic acid are preferable and acrylic acid and methacrylic acid are more preferable.
[0125] The electrode active material may be covered by a carbon material.  The positive electrode active material may additional contain an organic compound.  See [0121]-[0126] for electrode active materials that occlude and release lithium ions.  [0127] The containing ratio of the positive electrode active material in the positive electrode active material layer is preferably 90 to 99.9% by weight and more preferably 95 to 99% by weight.  [0133]  The thickness of the positive electrode active material layer is not particularly limited, and is preferably 5 to 300 m and more preferably 10 to 250 m.  [0132] The lithium secondary battery positive electrode is formed by laminating positive electrode active material layers containing the positive electrode active material and the binder composition for a positive electrode on the current collector.  See also [0100]-[0101] and [0130].  
Regarding claims 2 and 9, Sasaki teaches one kind of these (meth)acrylic acid ester monomers may be used alone or two or more kinds thereof may be used in combination [0058].  Thus, one of skill would have found it obvious to use two or more of the preferable (meth)acrylic acid ester monomer units disclosed for polymer B. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/TRACY M DOVE/           Primary Examiner, Art Unit 1727